Citation Nr: 0204703	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  94-13 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from October 1946 to April 1948 
and from October 1950 to August 1951.  This matter comes to 
the Board of Veterans' Appeals (Board) from an April 1993 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in which the RO denied entitlement to a 
disability rating in excess of 50 percent for PTSD.  The 
veteran perfected an appeal of that decision.

This case was previously before the Board in May 1996, at 
which time the Board remanded the case to the RO for 
additional development.  That development has been completed 
and the case returned to the Board.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant, available 
evidence designated by the veteran, and provided him VA 
psychiatric examinations in order to assist him in 
substantiating his claim for VA compensation benefits.

2.  Throughout the time period relevant to the veteran's May 
1992 claim for an increased rating, his service-connected 
psychiatric disorder has been manifested by reduced 
reliability and productivity due to panic attacks more than 
once a week, impaired memory, impaired abstract thinking, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships, productive of no more than considerable social 
and occupational impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.16, 4.126, 4.130, 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records disclose that on 
separation from service he was given the diagnosis of 
recurrent anxiety, moderate, existed prior to entry.  A July 
1967 VA psychiatric examination resulted in a diagnosis of 
anxiety reaction, with occupational impairment of moderate to 
severe.  Based on that evidence, in an August 1967 rating 
decision the RO granted service connection for an anxiety 
reaction.  The RO assigned a 10 percent rating for the 
disorder effective from September 30, 1966, to July 27, 1967, 
and a 30 percent rating effective July 27, 1967.

The evidence indicates that the veteran developed pulmonary 
emphysema, or chronic obstructive pulmonary disease, in the 
mid-1960s, causing a series of hospitalizations and resulting 
in the termination of his employment.  He was awarded 
disability benefits from the Social Security Administration 
(SSA) in March 1968 based on a diagnosis of emphysematous 
cystic disease.

The veteran underwent a VA psychiatric examination in August 
1972, which resulted in the conclusion that the occupational 
impairment caused by the anxiety reaction was severe and that 
the social impairment was moderate.  Based on those findings, 
in an October 1972 rating decision the RO increased the 
disability rating for anxiety reaction, severe, from 30 to 
50 percent effective in March 1972.  The 50 percent 
disability rating has been in effect since then, and is a 
protected rating.  38 U.S.C.A. § 110; 38 C.F.R. § 3.951.

In conjunction with his May 1992 claim for an increased 
rating the veteran reported having received treatment for his 
nervous condition from the VA medical center (MC).  Those 
records indicate that in April 1991 he complained of anxiety, 
depression, and nightmares.  In July 1991 he was given 
medication, and he underwent a psychiatric evaluation in 
April 1992.  He then stated that he was not sleeping well due 
to nightmares, that he became irritable very often, that he 
tended to remain isolated, and that he experienced a loss of 
interest.  He appeared to be somewhat depressed, but was 
alert, rational, and coherent.  In July 1992 he complained of 
poor sleep and a poor appetite, and stated that he remained 
isolated because people and crowds made him nervous.

The RO provided the veteran a VA psychiatric examination in 
July 1992, during which he described a number of stressful 
events that had occurred while he was serving in the Korean 
War.  He had retired from employment at age 34 due to 
problems with his lungs and nervousness.  He had been married 
to the same woman since 1949, and they had seven adult 
children and numerous grandchildren.  He described his 
marital situation as good.  He spent his days doing yard 
work, performing house repairs, and taking walks in the woods 
near his home.  He left his home and socialized with other 
people infrequently, and visits from his family were 
virtually all of his socializing.  He had used alcohol 
heavily in the past, but had not used any alcohol at all for 
seven or eight years.

He reported having difficulty sleeping for the previous seven 
or eight years due to middle insomnia and frequent 
awakenings.  His wife had told him that he talked and became 
violent in his sleep.  He had nightmares from which he awoke 
terrified, experienced survival guilt, was "tense" and 
"hyper," and preferred being alone.  He was extremely 
restless to the point he could not sit still for a long 
period of time, and described his mood as "ornery."  He had 
difficulty with irritability and anger, no longer drove 
because other drivers made him nervous, and had an 
exaggerated startle response.  He avoided all stimuli that 
reminded him of his combat experiences, and had difficulty 
concentrating.

On mental status examination he was casually dressed and well 
groomed, and he was pleasant and cordial throughout the 
interview.  There was no evidence of a thought disorder, his 
responses were coherent, relevant, and goal-directed, his 
mood was mildly anxious, and his affect was euthymic.  He 
reported having had suicidal ideation two years previously, 
at which time he got rid of all the guns in his house and 
sought treatment with a PTSD group.  He denied any current 
suicidal ideation, or having had any homicidal ideation at 
any time.  He was alert and oriented in three spheres, but 
had some impairment of recent memory.  He was able to think 
abstractly and to concentrate.  

The examiner determined that the veteran's history and 
symptoms met the criteria for a diagnosis of PTSD, and that 
the diagnosis that he had previously been given was no longer 
a valid diagnosis in terms of the Diagnostic and Statistical 
Manual of Mental Disorders, Third Edition, Revised (DSM-III-
R).  He also determined that the veteran had a problem with 
chronic anxiety, although the anxiety was mild because the 
veteran had been able to function as a commander for Disabled 
American Veterans (DAV), which position he had recently 
relinquished.  He had also been involved with a committee 
that provided food for homeless people for many years, which 
he had also relinquished.  The examiner provided a diagnosis 
of PTSD, mild.

According to the VA treatment records, the veteran's 
therapist found in November 1992 that his symptoms had 
improved with medication.  He was sleeping better and gaining 
weight, but continued to isolate himself because people made 
him nervous.  He was also easily irritated.  In March 1993 he 
reported feeling well, with some anxiety symptoms.  He 
continued to have difficulty sleeping and with his appetite.  
His therapist then determined that he was eligible for 
psychiatric care from a private provider with a VA fee-basis 
card.  The veteran continued to receive medical care from the 
VAMC, with notations indicating that he appeared to be 
nervous or anxious.

Based on the results of the July 1992 examination, in the 
April 1993 rating decision the RO re-characterized the 
veteran's service-connected psychiatric disorder as PTSD and 
denied entitlement to a disability rating in excess of 
50 percent.

In support of his appeal of that decision, in September 1993 
the veteran submitted statements from a friend and family 
members in which they stated that he was always extremely 
nervous.  He had been the DAV commander for seven years, but 
was able to conduct meetings only after having had a few 
drinks to calm his nerves.  He had become withdrawn and 
socially isolated, and was able to tolerate visitors for only 
a short while.  The veteran stated that he could not stand 
being around people, that he no longer visited relatives, and 
that he no longer had any friends after he stopped drinking.

A January 1996 treatment note indicates that the veteran had 
a long history of anxiety, for which he was receiving 
medication.  His psychiatrist then entered a diagnosis of 
anxiety state, not otherwise specified.

The veteran was also evaluated for PTSD treatment at the VAMC 
in January 1996.  He then reported having frequent 
nightmares, problems with anger, and a loss of interest in 
activities.  He stated that he was trying to sell his house 
so that he could move closer to the VAMC in order to perform 
volunteer work.  The psychologist found that the veteran was 
oriented and anxious, and that his affect was consistent with 
his cognition.  He denied any suicidal ideation or 
hallucinations, and his homicidal ideations were well 
controlled.  The veteran was not interested in receiving 
treatment for PTSD at that time.

When seen in May 1996 the veteran reported an increase in 
symptoms after taking the prescribed medication.  His wife 
reported that he was experiencing panic attacks three to four 
times a week.  He was then active in the DAV, and served as a 
state officer.  On examination he was oriented and coherent, 
but had limited insight regarding the relationship between 
his panic attacks and combat exposure.  The psychologist then 
assessed his symptoms as a panic disorder and PTSD, and the 
veteran was enrolled in PTSD group therapy.  He continued to 
receive medication for his psychiatric symptoms and to 
undergo group therapy through June 1997.  He reported in 
December 1996 that he was again active in the county DAV, and 
his treating psychologist then noted that he appeared to be 
functioning well and entered an assessment of PTSD, in 
partial remission.

VA treatment records indicate that the veteran underwent 
surgery for coronary artery disease in October 1997, 
following which he experienced a flashback.  The veteran had 
discontinued his group therapy while recuperating from the 
surgery.

In a November 1997 statement the veteran reported that he had 
sold all of his guns and his mechanics' tools several years 
previously in order to pay bills.

The veteran underwent an additional VA psychiatric 
examination in January 1998.  He then stated that he did not 
encourage visits from his grandchildren because they made him 
nervous.  He was previously active in his workshop, but had 
lost interest in that activity and gave away all his tools.  
He continued to take medication for anxiety, and attended 
group and individual counseling at the VAMC.  He had 
nightmares once or twice a week, and awoke angry and 
frightened two additional times a week.  He slept poorly and 
awoke many times during the night.  He stated that he was 
angry and irritable all the time, and had previously been 
violent with his wife.  He frequently felt as if he wanted to 
hit someone, and stayed at home and isolated himself as much 
as possible.  He was unable to attend family functions 
because he became very nervous in a group and was afraid that 
he would lose control of his anger and do something 
inappropriate.  He had been able to function as an officer in 
a service organization only because he drank heavily, and had 
been unable to participate in group activities, other than 
group therapy, since he stopped drinking.  He complained of 
chronic nervousness, problems with concentration, and poor 
memory.

On mental status examination he was clean and well groomed, 
alert, oriented in all three spheres, and attentive.  He was 
pleasant and cooperative, his speech was unremarkable, his 
thinking was clear and quick, and all of his answers were 
relevant and logical.  His memory was grossly intact, 
although he complained of problems with short-term memory.  
He denied any symptoms of a thought disorder, except for what 
the examiner described as hypnagogic phenomena that occurred 
as the veteran was falling asleep.  The veteran denied any 
other hallucinations, confusion, delusions, or 
disorientation.  His insight and judgment were good, and his 
affect was stable, full in range, and appropriate to content.  
His mood was generally euthymic, but he appeared somewhat 
nervous in spite of medication.  He also acknowledged 
experiencing chronic depression, with suicidal thoughts in 
the past, and complained of chronic irritability with a prior 
history of violence.  He denied any current suicidal or 
homicidal ideation.  The examiner assessed the level of the 
veteran's social and occupational functioning by assigning a 
global assessment of functioning (GAF) score of 50, which he 
described as serious symptoms and seriously impaired social, 
vocational, and family functioning.

In a July 2000 statement the veteran's wife reported that the 
veteran stayed in his room with his computer in order to help 
other veterans and went with her to veterans' meetings, but 
could not stay long.  Three of his daughters also submitted 
statements in which they described the veteran's behavior as 
they were growing up.

During a March 2001 VA psychiatric examination the veteran 
reported having nightmares every night, night sweats two to 
four times monthly, and flashbacks at least once a week.  He 
had a hyper-startle response to unexpected loud noises, and 
experienced depression with crying spells, but denied 
suicidal ideation.  He continued to live with his spouse, who 
worked at a senior center, and described his relationship 
with his spouse as good.  He stated that he continued to take 
medication for his psychiatric symptoms, but was no longer 
participating in group therapy.  He had retired from 
employment in the 1960s due to his lung condition, but had 
continued to be self-employed working on vehicles until three 
years prior to the examination, when he had undergone 
coronary artery bypass surgery.  He described a typical day 
as rising early and working on a computer or watching 
television.  Sometimes he went fishing or for a walk in the 
woods.  He had a shop in which he liked to make small things, 
or repair appliances for charitable organizations.

On mental status examination he was casually dressed and 
appeared to be slightly anxious.  There was no evidence of 
delusions, persecutory trends, hallucinations, schizophrenic 
trends, ideas of grandiosity, compulsions, obsessive 
thoughts, suicidal or homicidal ideation, hypochondriacal 
trends, or phobias.  He was alert but oriented only times 
two, and demonstrated mild confusion with some difficulty 
concentrating.  His recent and remote memory was deficient, 
and his ability to calculate was significantly compromised.  
His abstract thinking was rather concrete, and his insight 
and judgment were good.  The examiner found that the current 
GAF score representing the veteran's social and occupational 
impairment due to PTSD was 55, and that his highest GAF score 
during the previous year was also 55.  The examiner also 
found that the veteran's memory deficit could be indicative 
of a dementia syndrome.

Duty to Assist

The regulations pertaining to VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in developing the relevant evidence were revised 
following the initiation of his claim.  Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  The changes in the regulations are effective 
November 9, 2000, with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), and apply to all claims filed on or after 
November 9, 2000, or filed previously but not yet final as of 
that date.  Holliday v. Principi, 14 Vet. App. 282-83 (2001), 
mot. for recons. denied, 14 Vet. App. 327 (2001) (per 
curiam), motion for review en banc denied, 15 Vet. App. 21 
(2001) (per curiam) (en banc); VAOPGCPREC 11-00.  Because the 
veteran appealed the RO's April 1993 decision it was not 
final on November 9, 2000, and the provisions of the revised 
statute and regulation pertain to the veteran's claim.

According to the revised statute and regulation, on receipt 
of a claim for benefits VA will notify the veteran of the 
evidence that is necessary to substantiate the claim.  VA 
will also inform the veteran which information and evidence, 
if any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the veteran provide any evidence in 
his possession that pertains to the claim.  VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, including making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
Federal department or agency, State or local government, 
private medical care provider, current or former employer, or 
other non-Federal governmental source.  In a claim for 
disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); Duty to Assist, 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in June 1996, February 1997, and 
February 2002.  The RO provided the veteran a statement of 
the case in August 1993 and supplemental statements of the 
case in October 1993, April 1998, May 2000, and December 
2001.  In those documents the RO informed the veteran of the 
regulatory requirements pertaining to the evaluation of 
psychiatric disorders, and the rationale for not assigning a 
higher rating.  The veteran's representative has been 
provided the claims file for review on multiple occasions, 
and did not indicate that the veteran had any additional 
evidence to submit.  The RO notified the veteran each time 
his appeal was sent to the Board, and informed him that any 
additional evidence that he had should be submitted to the 
Board.  The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence needed to 
substantiate his claim.

The RO has obtained the VA treatment records identified by 
the veteran as relevant to his claim, and provided him VA 
examinations in July 1992, January 1998, and March 2001.  The 
Board notes that the veteran reported receiving outpatient 
treatment for PTSD from a private therapist, but he also 
reported that he had tried to obtain the records of that 
treatment and that the therapist had moved and the records 
could not be located.  The RO obtained the documents and 
medical records relied upon by the SSA in awarding the 
veteran disability benefits, and the veteran presented lay 
statements in support of his claim.  The veteran has not 
indicated the existence of any other evidence that is 
relevant to his claim.  The Board concludes that all relevant 
data has been obtained for determining the merits of the 
veteran's claim and that no reasonable possibility exists 
that any further assistance would aid the veteran in 
substantiating the claim.  Wensch v. Principi, 15 Vet. App. 
362, 368 (2001).

Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  When evaluating 
the level of disability from a mental disorder the extent of 
social impairment should be considered, but the rating cannot 
be based solely on social impairment.  38 C.F.R. § 4.126.

Subsequent to the veteran's claim for an increased rating, 
the regulations pertaining to the evaluation of psychiatric 
disorders were revised effective November 7, 1996.  Schedule 
for Rating Disabilities; Mental Disorders, 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. §§ 4.125-4.130).  
Because his claim was initiated prior to the change in the 
regulations, he is entitled to the application of the version 
more favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-00.

In the August 1993 statement of the case the RO provided the 
veteran the original version of the regulations pertaining to 
mental disorders and applied those regulations in denying 
entitlement to a disability rating in excess of 50 percent.  
The RO provided the veteran the revised regulations in the 
April 1998 supplemental statement of the case, and applied 
the revised rating criteria in continuing the denial of an 
increased rating.  The veteran was provided the opportunity 
to present evidence and arguments in response.  The Board 
finds, therefore, that it may proceed with a decision on the 
merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).

According to the rating criteria in effect prior to November 
1996, Diagnostic Code 9411 provided a 100 percent rating if 
analysis of the veteran's symptomatology showed that the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; total incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; the demonstrable inability to obtain or 
retain employment.  A 70 percent rating applied if the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 50 percent rating applied if the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was considerable impairment in the ability to 
obtain or retain employment.  38 C.F.R. § 4.132 (1991).

The General Rating Formula for Mental Disorders that became 
effective in November 1996 specifies that a 100 percent 
disability rating applies if there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is provided if the mental 
disorder is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 50 percent disability rating applies if the mental disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1365-66 
(Fed. Cir. 2001); 38 C.F.R. § 4.3.

Analysis

Schedular Rating

The evidence shows that the veteran's PTSD is manifested by 
reduced reliability and productivity due to panic attacks 
more than once a week, impairment of memory, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty establishing and maintaining effective 
relationships, productive of no more than considerable social 
and occupational impairment.  The veteran's wife reported in 
May 1996 that he was experiencing panic attacks three to four 
times a week, and the examination in March 2001 disclosed 
evidence of memory loss.  Although the examiner indicated 
that the memory loss could be due to dementia, he did not 
definitively make that determination and in the absence of 
such the Board considers the memory loss a manifestation of 
the service-connected PTSD.  The examiner also found that the 
veteran's abstract thinking was impaired, in that his 
response to the interview questions was concrete.  The 
veteran has a long history of anxiety and depression, which 
constitute disturbances of motivation and mood.  He also has 
difficulty establishing and maintaining effective 
relationships, in that he prefers to remain isolated and has 
few social contacts.

According to the original rating criteria, a 70 percent 
rating is applicable if the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired, and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1991).  Throughout the time 
period relevant to the veteran's May 1992 claim for an 
increased rating, his psychiatric symptoms have not been 
described as more than serious.  The examiner in July 1992 
described the social and occupational impairment as mild.  
The veteran's therapist in December 1996 noted that he 
appeared to be functioning well and that his PTSD was in 
partial remission.  

The examiner in January 1998 provided a GAF score of 50.  The 
GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995), citing the Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th Ed. 1994) (DSM-IV).  A GAF score 
of 41-50 represents serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The VA 
examiner in March 2001 assessed the veteran's social and 
occupational impairment by assigning a GAF score of 55.  A 
GAF score of 51-60 is indicative of moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Carpenter, 8 Vet. App. at 242.  

Although the regulation does not define "considerable" 
industrial impairment, VA's General Counsel has defined 
"definite" industrial impairment, the criterion for a 
30 percent rating, as "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  Because moderate symptoms 
equate to no more than a 30 percent rating, serious symptoms, 
as reflected in the GAF score of 50, would be appropriately 
compensated by a 50 percent rating.  None of the medical 
evidence indicates that the veteran's social and occupational 
impairment due to PTSD is more than serious.  The Board 
finds, therefore, that the criteria for a disability rating 
in excess of 50 percent, based on the original rating 
criteria, are not met.

Effective in November 1996, a 70 percent rating is applicable 
if the mental disorder is manifested by suicidal ideation; 
obsessional rituals; abnormal speech; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control, such as unprovoked irritability with periods 
of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).  The evidence does not indicate that the veteran has 
demonstrated obsessional rituals, abnormal speech, spatial 
disorientation, or neglect of his personal appearance.  The 
examiner in March 2001 found no evidence of obsessive 
thoughts, and the examinations revealed the veteran's speech 
to be logical and coherent.  He was not spatially 
disoriented, and appeared to be appropriately groomed.  

The veteran reported having had suicidal thoughts in the 
past, but there is no indication that he had suicidal 
ideation during the time period relevant to his claim for an 
increased rating.  He also suffers from chronic anxiety and 
depression, but the evidence does not indicate that the 
anxiety or depression prevents him from functioning 
independently, appropriately, and effectively.  Although he 
prefers remaining isolated he has hobbies in which he 
engages, including fishing, repairing small appliances, 
working on a computer, and assisting other veterans.  He 
worked repairing vehicles until approximately 1997, when he 
had coronary artery bypass surgery.  He has stated that he 
often has the impulse to strike someone, and was physically 
violent with his wife in the past.  He also avoids social 
situations out of fear that he will not be able to control 
his impulses.  The evidence does not indicate, however, that 
he has had any episodes of violence in the time period 
relevant to his claim for an increased rating.  

Although he has few social contacts, the veteran has 
maintained a relationship with his spouse for many years, has 
assisted her in her activities for the senior center and the 
veterans' service organization, and has himself been active 
in the veterans' service organization.  His social impairment 
does not, therefore, rise to the level of the inability to 
establish or maintain effective relationships, but is more 
accurately described as difficulty in establishing and 
maintaining such relationships, which is one of the criteria 
for the 50 percent rating currently assigned.  

The veteran has demonstrated difficulty in adapting to 
stressful circumstances, in that he cannot tolerate crowds, 
does not attend family functions, and prefers being alone.  
The examiner in March 2001 also found that he was oriented in 
only two of three spheres.  Disorientation to time or place 
is one of the criteria for a 100 percent rating.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).  The majority of the 
manifestations of PTSD, however, fall within the criteria for 
the 50 percent rating, not the 70 or 100 percent rating.  See 
Janssen v. Principi, 15 Vet. App. 370 (2001)( per curiam) 
(the Board properly established a 30 percent rating because 
the majority of the psychiatric manifestations fell within 
the rating criteria for the 30 percent rating).  The Board 
finds, therefore, that the criteria for a disability rating 
in excess of 50 percent based on the revised rating criteria 
are not met.  Because consideration of neither the original 
or revised rating criteria results in the veteran's 
entitlement to a higher rating, the Board finds that neither 
version of the rating criteria is more favorable to the 
veteran.  VAOPGCPREC 3-00.

Extra-schedular Rating

The veteran's representative asserts that the veteran is 
entitled to a total disability rating based on individual 
unemployability due to PTSD.  If the schedular rating is less 
than total, a total disability evaluation can be assigned 
based on individual unemployability if the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided that the 
veteran has one service-connected disability rated at 
60 percent or higher; or two or more service-connected 
disabilities, with one disability rated at 40 percent or 
higher and the combined rating is 70 percent or higher.  The 
existence or degree of non-service connected disabilities 
will be disregarded if the above-stated percentage 
requirements are met and the evaluator determines that the 
veteran's service-connected disabilities render him incapable 
of substantially gainful employment.  38 C.F.R. § 4.16(a).  
All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  38 C.F.R. § 4.16(b). 

The veteran's PTSD, which is rated as 50 percent disabling, 
is his only service-connected disability.  His service-
connected disabilities do not, therefore, meet the percentage 
requirements of 38 C.F.R. § 4.16(a) for consideration of a 
total rating based on unemployability.  In addition, the 
evidence does not show that the veteran is unable to secure 
and follow a substantially gainful occupation as a result of 
service-connected disability.  He retired from employment in 
the 1960s due to pulmonary disease, and was awarded Social 
Security disability benefits, with an onset date of January 
1, 1967, for the pulmonary disease.  The medical evidence 
developed in support of his claim for Social Security 
disability benefits indicates that his nervous disorder did 
not then result in a disability, and his nervous disorder was 
not a basis for the grant of disability benefits.  In 
addition to severe chronic obstructive pulmonary disease the 
medical evidence indicates that the veteran suffers from 
coronary artery disease, status post myocardial infarction 
and five-vessel bypass surgery; hypertension; peptic ulcer 
disease with a hiatal hernia; cancer of the larynx in the 
1980s; and degenerative joint disease.  None of the medical 
evidence indicates that the veteran's PTSD, rather than his 
multiple, chronic medical impairments, prevents him from 
securing and following a substantially gainful occupation.

An increased rating could also apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the veteran's service-
connected PTSD has resulted in any hospitalizations.  As 
shown above, the evidence does not show that the PTSD, as 
opposed to the non-service connected medical disorders, has 
caused marked interference with employment.  In short, there 
has been no showing that the application of the regular 
schedular criteria is impractical.  The Board finds, 
therefore, that remand of the case to the RO for referral to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular rating, including a total rating based on 
unemployability, is not appropriate.  See Colayong v. West, 
12 Vet. App. 524, 536 (1999) (if the evidence of record shows 
exceptional or unusual circumstances or the veteran has 
asserted that the schedular rating is inadequate, the Board 
must specifically adjudicate the issue of entitlement to an 
extra-schedular rating).

For the reasons shown above the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 50 percent 
for PTSD.


ORDER

The claim of entitlement to a disability rating in excess of 
50 percent for PTSD is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

